Citation Nr: 0106044	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic left ear 
hearing loss disability.  

2.  Entitlement to service connection for chronic right ear 
hearing loss disability.  

3.  Entitlement to service connection for bilateral tinnitus.  

4.  Evaluation of the veteran's lumbosacral spine 
osteoarthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1970 to June 
1972 and from January 1974 to August 1996.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1997 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which, in pertinent part, established 
service connection for lumbosacral spine osteoarthritis; 
assigned a 10 percent evaluation for that disability; and 
denied service connection for bilateral hearing loss 
disability.  In November 1998, the RO determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for bilateral tinnitus and 
denied the claim.  In January 2001, the veteran was afforded 
a hearing before the undersigned Member of the Board sitting 
at the RO.  The veteran has been represented throughout this 
appeal by the Alabama Department of Veterans Affairs.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
lumbosacral spine disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
lumbosacral spine osteoarthritis.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The issues of service connection for right ear hearing loss 
disability and bilateral tinnitus and the evaluation of the 
veteran's lumbosacral spine osteoarthritis are the subject of 
the REMAND portion of this decision.  


FINDINGS OF FACT

Chronic left ear sensorineural hearing loss disability for VA 
purposes was initially manifested during active service.  


CONCLUSION OF LAW

Chronic left ear sensorineural hearing loss disability was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.385 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2000).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

A May 1996 Army audiological evaluation conveys that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
15
45
30

A June 1996 Army audiological evaluation reflects that the 
veteran complained of high frequency hearing loss.  On 
examination, he exhibited pure tone thresholds, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
45
35

The veteran was diagnosed with mild bilateral high frequency 
hearing loss disability.  

At his June 1996 physical examination for service separation, 
the veteran complained of hearing loss.  On examination, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
15
45
30

The veteran was diagnosed with bilateral high frequency 
hearing loss disability.  

At a March 1997 VA examination for compensation purposes, the 
veteran complained of decreased bilateral hearing acuity 
since 1980.  He reported that he had been exposed to excess 
noise and provided ear protection during active service.  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
15
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The VA examiner commented that the 
veteran's left ear auditory acuity was within normal limits.  

A September 1997 audiological evaluation from Tennessee 
Valley Audiology reports that the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25
45
45

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  A September 1997 Army audiological 
evaluation conveys that the veteran was diagnosed with 
moderate noise-induced bilateral sensorineural hearing loss 
disability.  The treating military medical personnel 
commented that the current test results "correlate with 
audio screen of 5/24/96 in the records."  The veteran was 
prescribed bilateral hearing aids.  

At a September 1998 VA examination for compensation purposes, 
the veteran complained of decreased hearing since 1980.  He 
reported that he had been exposed to loud noise during active 
service while working around large diesel generators and 
qualifying on the firing range.  On audiological evaluation, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
25
40
40

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The veteran was diagnosed with mild 
bilateral ear sensorineural hearing loss disability.  The VA 
examiner commented that the audiological findings were 
consistent with the previous findings of record.  

At the hearing before the undersigned Member of the Board, 
the veteran testified that he had been exposed to excessive 
noise during active service; exhibited hearing loss 
disability at his physical examination for service 
separation; and had been provided bilateral hearing aids by 
the VA.  The veteran was uncertain as to how he had been 
found to have normal auditory acuity at the 1997 VA 
examination for compensation purposes when he had clinically 
exhibited hearing loss disability at examinations conducted 
both prior to and after that evaluation.  
The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran exhibited left ear sensorineural hearing 
loss disability for VA purposes during active service and at 
the most recent VA audiological evaluation.  Therefore, the 
Board concludes that service connection is warranted for 
chronic left ear sensorineural hearing loss disability.  


ORDER

Service connection for chronic left ear sensorineural hearing 
loss disability is granted.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral tinnitus upon its determination that the veteran 
had not submitted a well-grounded claim.  The statutes 
governing the adjudication of claims for VA benefits have 
recently been amended so as to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim for 
service connection has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In reviewing the claims file, the Board observes that the 
veteran's service medical records do not reflect that he was 
found to have right ear hearing loss disability for VA 
purposes.  The May 1996 Army audiological evaluation states 
that the veteran was found to exhibit right ear pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30

The September 1997 audiological evaluation from Tennessee 
Valley Audiology reports that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The September 1997 Army 
audiological evaluation conveys that the veteran was 
diagnosed with noise-induced moderate bilateral sensorineural 
hearing loss disability.  The military examiner commented 
that the current audiological evaluation "correlate with 
audio screen of 5/24/96 in the records."  Given that 
clinical observation, the Board finds that further 
audiological evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

At the January 2001 hearing before the undersigned Member of 
the Board, the veteran testified that he had been treated for 
his lumbosacral spine disability at the Fox Army Health 
Center, Redstone Arsenal, Alabama during the month prior to 
the hearing.  Clinical documentation of the cited treatment 
is not of record.  In reviewing a similar factual scenario, 
the Court has held that the VA should obtain all relevant 
evidence which may be in VA and other governmental records.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing a similar factual scenario wherein a veteran 
sought an increased evaluation for a musculoskeletal 
disability, the Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2000), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO may not have 
considered the applicability of 38 C.F.R. § 4.40 (2000) to 
the evaluation of the veteran's lumbar spine disability.  
Accordingly, the case is REMANDED for the following:

1.  The RO should contact the Fox Army 
Health Center, Redstone Arsenal, Alabama 
and request that copies of all relevant 
clinical documentation pertaining to 
treatment of the veteran be forwarded for 
incorporation into the record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his right ear hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the etiology of 
the veteran's chronic right ear hearing 
loss disability, if any, and its 
relationship to his active service and 
inservice noise exposure.  The claims 
file should be made available to the 
examiner.  The veteran is advised that if 
he fails to report for such examination 
without good cause, his claim for service 
connection shall be decided upon the 
evidence of record.  38 C.F.R. § 3.655 
(2000).  

4.  The RO should then readjudicate both 
the veteran's entitlement to service 
connection for right ear hearing loss 
disability and bilateral tinnitus and the 
evaluation for his lumbosacral spine 
osteoarthritis with express consideration 
of the applicability of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2000) and the 
Court's holdings in Ferraro v. Derwinski, 
1 Vet. App. 326 (1991) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  .  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

